486 F.2d 1048
AMERICAN BEEF PACKERS, INC., Appellant,v.UNITED STATES DEPARTMENT OF AGRICULTURE, Appellee.
No. 73-1275.
United States Court of Appeals,Eighth Circuit.
Nov. 5, 1973.

David E. Pavel and Bruce D. Vosburg, Omaha, Neb., on brief for appellant.
Irving Jaffee, Acting Asst. Atty. Gen., and Morton Hollander and Stephen F. Eilperin, Attys., Dept. of Justice, Washington, D. C., on brief for appellee.
Before GIBSON, LAY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
The Department of Agriculture instituted proceedings against Farmland Enterprises, Inc., a corporation, Frank R. West, an individual, and American Beef Packers, Inc., a corporation, alleging price manipulation upon the sale of dressed hog carcasses in violation of the Packers and Stockyard Act of 1921, 7 U.S.C. Secs. 181 et seq. The complaint also alleges that American Beef Packers, Inc. allowed West to own stock and control it at the same time West also owned and controlled market agencies and dealers in violation of Sec. 201.68 of the Regulations of the Secretary of Agriculture.


2
American Beef moved to sever its hearing from the hearing relating to the other parties.  It likewise moved to sever specific counts.  Judge Dorothea A. Baker, an experienced and able administrative law judge, denied these motions.  Judge Baker's rulings were adopted by the Secretary.  American Beef brought this petition for review alleging that under the collateral order doctrine of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S. Ct. 1221, 93 L. Ed. 1528 (1949), this court has jurisdiction to review the interlocutory order.


3
Assuming, without deciding, the propriety of review by this court, we determine that plaintiff's petition for review should be dismissed.  Procedural decisions relating to such matters as pleadings, joinder of parties, and motions to sever, fall well within the administrative agency's discretion.  There has been no showing of abuse here.


4
The petition for review is denied.